Citation Nr: 1233328	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-47 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Service connection for right ear hearing loss and an earlier effective date for service connection for PTSD were granted by the RO in an August 2010 rating decision.  These issues are no longer before the Board as the Veteran has been granted the full benefits sought.  

The issues of entitlement to service connection for hypertension, and entitlement to an initial disability rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not currently shown to have a left ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in May 2008.  

As for the duty to assist, VA has obtained service treatment records and VA outpatient treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that he has a current left ear hearing loss disability as a result of acoustic trauma during service which began in Vietnam, to include prolonged exposure to intense noise, such as bombs, rockets mortars, having been in a tank that was hit by a rocket, and running over a land mine in a tank which damaged his tank commander's ear drums.  See November 2008 notice of disagreement.  The Veteran's DD Form 214 shows that he served as a tank crewman.  The Veteran's post-service occupational noise exposure includes ten years as a steel worker, however, he wore hearing protection.  The Veteran believes that his hearing was initially damaged during his service and continued to worsen subsequently. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records including his March 1967 induction physical examination Report of Medical History, and his April 1970 separation physical examination report are negative for complaints, treatment, or diagnosis of left ear hearing loss.

The Veteran underwent a VA audiology examination in May 2010, in which pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
LEFT
5
5
0
5
10

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.  

Upon review of the Veteran's claims file, the examiner conceded the Veteran's noise exposure during service; however, diagnosed the Veteran with clinically normal hearing of the left ear.  

The evidence does not demonstrate that the Veteran has a current disability as defined by VA regulations.  38 C.F.R. § 3.385.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges the Veteran's contentions of hearing loss, however, service connection for left ear hearing loss is not warranted in the absence of proof of a current disability as defined by the VA.      

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left ear hearing loss is denied.


REMAND

Additional development is required before the remaining issues on appeal can be adjudicated; specifically, examinations are necessary.  Further, the Veteran must be provided appropriate notice regarding his claim of secondary service connection. 

Regarding the claim of entitlement to service connection for hypertension, the Veteran asserted that his blood pressure was borderline high upon separation from service; however, he also indicated that his current hypertension condition may be related to his service-connected PTSD disability.  See November 2008 notice of disagreement.  The record shows diagnoses of hypertension, as well as medication to treat such condition.  See VA outpatient treatment records dated from December 2008 through July 2010.  Accordingly, the Veteran must be afforded a VA examination in an attempt to determine the etiology of his current hypertension condition, and whether the disorder is related to service, or the aforementioned service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Regarding the service-connected PTSD disability, the Veteran was last afforded a VA examination in June 2008.  He contends that his PTSD has gotten worse since that time; specifically, he stated that he experiences chronic short and long term memory issues, as well as suicidal ideation.  See November 2009 and March 2010 statements from the Veteran.  VA outpatient treatment records dated in November 2009 through February 2010 show increased symptomatology, to include no improvement in mood.  In light of the Veteran's statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice on the claim of entitlement to service connection for hypertension, as secondary to the service-connected PTSD disability.  

2.  Ask the Veteran to identify all medical care providers who treated him for hypertension or PTSD since July 2010.  After securing the necessary release, obtain these records.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any hypertension disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

All tests deemed necessary must be performed.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a)  Does the Veteran have a current hypertension disorder?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?

(b)  If the answer to (a) is no, is it at least as likely as not that any currently diagnosed hypertension disorder is caused or aggravated (worsened) by the Veteran's service-connected PTSD disability? If the Veteran's hypertension disorder was aggravated by the service-connected PTSD disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the hypertension disorder before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his service-connected PTSD disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should indicate all symptomatology associated with the Veteran's PTSD, address the level of social and occupational impairment attributable to the PTSD, and provide a Global Assessment of Functioning score.   

5.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to any of the claims remains adverse to the Veteran, he must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


